JONES, Justice:
This attempted appeal is from an interlocutory decree of the Chancery Court of Hancock County. The provisions of Section 1148, Mississippi Code 1942 Annotated (1956) were not followed. In particular, no bond was filed either in the chancery clerk’s office or in the Supreme Court clerk’s office within thirty days after the decree from which the appeal is attempted. It is also problematical whether the appeal would settle the controlling principles of the case. To settle all principles, the case would have to be reversed. If affirmed, it would have to be remanded for a trial. Therefore, the appeal is dismissed for lack of jurisdiction.
Appeal dismissed for lack of jurisdiction.
GILLESPIE, C. J., and SMITH, ROBERTSON and SUGG, JJ., concur.